Exhibit 10.1

PURCHASE AGREEMENT

Ladies and Gentlemen:

The undersigned entities set forth on Schedule I hereto (each an “Investor”),
hereby confirm and agree with you as follows:

1. This Purchase Agreement (the “Agreement”) is made as of December 7, 2009, by
and among Valley National Bancorp, a New Jersey corporation (the “Company”) and
each Investor.

2. The Company has authorized the sale and issuance of up to 5,000,000 shares
(the “Shares”) of the Company’s common stock, no par value (the “Common Stock”)
to certain investors (the “Offering”). The Company has filed with the Securities
and Exchange Commission (the “Commission”) a registration statement on Form S-3
(File No. 333-157561) which became effective on February 27, 2009, covering the
registration of the Shares under the Securities Act of 1933, as amended (the
“1933 Act”), and the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”).

3. The Company and each Investor agree that each Investor will purchase from the
Company and the Company will issue and sell to each Investor the number of
Shares, set forth opposite such Investor’s name on Schedule I hereto, at a
purchase price per share as set forth on the signature page hereto, pursuant to
the Terms and Conditions for Purchase of Shares attached hereto as Annex I and
incorporated herein by reference as if fully set forth herein. Each Investor
acknowledges that the offering is not being underwritten by the placement agents
(the “Placement Agents”) named in the General Disclosure Package and the
Prospectus (each as defined below) and that there is no minimum offering amount.
Certificates representing the Shares purchased by each Investor will not be
issued to such Investor; instead, such Shares will be credited to each Investor
using customary book-entry procedures.

4. Each Investor represents that, except as set forth on Schedule II hereto,
(a) it has had no position, office or other material relationship within the
past three years with the Company or persons known to it to be affiliates of the
Company, (b) it is not a person or account which directly or indirectly owns, is
owned by or is under common ownership with Stifel, Nicolaus & Company or Sandler
O’Neill & Partners, L.P. as of the date hereof and (c) after giving effect to
the Offering, neither the undersigned Investor nor any group of Investors (as
identified in a public filing made with the Commission) of which the undersigned
Investor is a part, in connection with the offering of the Shares will acquire,
or obtain the right to acquire, 4.9% or more of the Common Stock (or securities
convertible or exercisable for Common Stock) or the voting power of the Company.

5. Each Investor hereby confirms receipt of the Company’s base prospectus, dated
February 27, 2009 (the “Basic Prospectus”) distributed by email to each Investor
with this Agreement. Each Investor confirms that it had full access to the Basic
Prospectus and the



--------------------------------------------------------------------------------

information incorporated by reference therein and was fully able to download,
print, read and review such documents. Each investor confirms that it will be
able to access the Basic Prospectus, as supplemented by the prospectus
supplement, dated December 7, 2009 (together, the “Prospectus”), filed with the
Commission pursuant to Section 424(b) under the Securities Act. Each Investor
acknowledges that it will be required to bear the cost, if any, of printing the
Prospectus delivered to it by email.

 

-2-



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED:     INVESTOR  

 

  By:  

 

  Name:  

 

  Aggregate number of Shares  

 

  Price per Share  

 

  Aggregate purchase price  

 

 

-3-



--------------------------------------------------------------------------------

VALLEY NATIONAL BANCORP,

a New Jersey corporation

By:  

 

Name:  

 

Title:  

 

 

-4-



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF INVESTORS

 

Investor

  

Name in which

book-entry

should be made

(if different):

  

Investor Address, Telephone
and Contact Person

  

Aggregate
Number of
Shares

  

Aggregate
Purchase Price

   Tax ID Number   

Name of Broker,
Telephone and Contact
Person/Internal Account
Number

  

DTC Participant
Number of Broker

1.

                    

2.

                    

3.

                    

4.

                    

5.

                    

6.

                    

7.

                    

8.

                    

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch. II-1



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Authorization and Sale of Shares. The Company has authorized the sale of up
to 5,000,000 Shares. The Company reserves the right to increase or decrease this
number.

2. Agreement to Sell and Purchase the Shares; Subscription Date.

2.1 Upon the terms and subject to the conditions hereinafter set forth, at the
Closing (as defined in Section 3), the Company will sell to each Investor, and
each Investor will purchase from the Company, the number of Shares set forth on
Schedule I of this Agreement at the purchase price set forth therein.

2.2 The Company may enter into agreements similar to this Agreement with certain
other investors (the “Other Investors”) and expects to complete sales of Shares
to them, and the Company agrees that the agreements with the Other Investors
will not contain any terms or provisions more favorable to such Other Investors
than are contained in this Agreement. (Each Investor and the Other Investors are
hereinafter collectively referred to as the “Investors,” and this Agreement and
the purchase agreements executed by the Other Investors are hereinafter
collectively referred to as the “Agreements”). The Company may accept or reject
any one or more Agreements in its sole discretion.

3. Delivery of the Shares at Closing. The completion of the purchase and sale of
the Shares (the “Closing”) shall occur on December 10, 2009 at 10:00 a.m.
(Eastern Time) or at such later date and time as the parties hereto may agree
upon (such date and time of payment being herein called the “Closing Time”), at
the offices of the Placement Agents’ counsel. At the Closing, the Company shall
deliver to each Investor, using customary book-entry procedures, the number of
Shares set forth on Schedule I to this Agreement, and each Investor shall
deliver to the Company via wire transfer of funds in the full amount of the
aggregate purchase price for the Shares being purchased hereunder as set forth
opposite such Investor’s name on Schedule I hereto to a bank account designated
by the Company.

The Company’s obligation to issue and sell the Shares to each Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of wire transfer of funds in the full
amount of the purchase price for the Shares being purchased; (b) completion of
the purchases and sales of Shares under the Agreements that may be executed with
the Other Investors; and (c) the accuracy of the representations and warranties
made by each Investor and the fulfillment of those undertakings of each Investor
to be fulfilled prior to the Closing.

Each Investor’s obligation to purchase the Shares shall be subject to the
condition that the Placement Agents shall not have (a) terminated the Placement
Agency Agreement dated as of December 7, 2009 (the “Placement Agency Agreement”)
between the Company and the Placement Agents pursuant to the terms thereof or
(b) determined that the conditions to closing in the Placement Agency Agreement
have not been satisfied without waiver thereof.

 

Annex I-1



--------------------------------------------------------------------------------

4. Representations and Warranties.

4.1 Representations and Warranties by the Company. The Company represents and
warrants to each Investor as of the date hereof and as of the Closing Time
referred to in Section 3 hereof, and agree with the Investor, as follows:

(a) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an “automatic shelf
registration statement” as defined under Rule 405 under the Securities Act of
1933, as amended (the “1933 Act”), on Form S-3 (File No. 333-157561), in respect
of the Company’s Common Stock (including the Shares) not earlier than three
years prior to the date hereof; such registration statement, and any
post-effective amendment thereto, became effective on filing; and no stop order
suspending the effectiveness of such registration statement or any part thereof
has been issued and no proceeding for that purpose has been initiated or, to the
knowledge of the Company, threatened by the Commission, and no notice of
objection of the Commission to the use of such form of registration statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the 1933
Act has been received by the Company (the base prospectus filed as part of such
registration statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement, is hereinafter
called the “Basic Prospectus”; the various parts of such registration statement,
including all exhibits thereto and any prospectus supplement relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B to be
part of such registration statement, each as amended at the time such part of
the registration statement became effective with respect to the Placement Agents
(the “Effective Date”), are hereinafter collectively called the “Registration
Statement”; the prospectus supplement specifically relating to the Shares
prepared and filed with the Commission pursuant to Rule 424(b) under the 1933
Act is hereinafter called the “Prospectus Supplement”; the Basic Prospectus, as
amended and supplemented by the Prospectus Supplement, is hereinafter called the
“Prospectus”; any reference herein to the Basic Prospectus, the Prospectus
Supplement or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the 1933 Act; any reference to any amendment or supplement to the Basic
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include any post-effective amendment to the Registration Statement, any
prospectus supplement relating to the Shares filed with the Commission pursuant
to Rule 424(b) under the 1933 Act and any documents filed under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and incorporated therein, in
each case after the date of the Basic Prospectus, the Prospectus Supplement or
the Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act after
the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the 1933 Act relating to the Shares is
hereinafter called an “Issuer Free Writing Prospectus”).

 

Annex I-2



--------------------------------------------------------------------------------

On the Effective Date, the Registration Statement complied, and on the date of
the Prospectus, the date any post-effective amendment to the Registration
Statement becomes effective, the date any supplement or amendment to the
Prospectus is filed with the Commission and the Closing Date, the Registration
Statement and the Prospectus (and any amendment thereof or supplement thereto)
will comply, in all material respects, with the requirements of the Securities
Act and the Rules and the Exchange Act and the rules and regulations of the
Commission thereunder. The Registration Statement did not, as of the Effective
Date, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and on the Effective Date and the other dates
referred to in the second sentence of this paragraph 2(a) above, neither the
Registration Statement nor any amendment thereof or supplement thereto,
contained or will contain any untrue statement of a material fact or will omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein not misleading.

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the 1933 Act Regulations and did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of Investor’s delivery of a signed copy of this Agreement.
The Basic Prospectus and any applicable Issuer Free Writing Prospectus(es)
issued at or prior to such Applicable Time, taken together (collectively, and,
with respect to any Shares, together with the public offering price of such
Shares, the “General Disclosure Package”) as of each Applicable Time and the
Closing Time, did not and will not include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each applicable Issuer Free Writing Prospectus will
not conflict with the information contained in the Registration Statement, the
Prospectus Supplement or the Prospectus and each such Issuer Free Writing
Prospectus, as supplemented by and taken together with the General Disclosure
Package as of such Applicable Time, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by an Agent
expressly for use therein.

 

Annex I-3



--------------------------------------------------------------------------------

(b) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus, when they became effective or
were filed with the Commission, as the case may be, complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the Commission thereunder, and, when read together with the other information in
the General Disclosure Package and the Prospectus, (a) at and as of the time the
Registration Statement became effective, (b) at and as of the Applicable Time,
(c) at and as of the time the Prospectus was issued and (d) at and as of the
Closing Time, as applicable, did not and will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.

(c) Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, shareholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
in the United States (“GAAP”) applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, present fairly, in all
material respects, in accordance with GAAP the information required to be stated
therein. The selected financial data and the summary financial information
included in each of the General Disclosure Package and the Prospectus present
fairly, in all material respects, the information shown therein and have been
compiled on a basis consistent with that of the audited financial statements
included or incorporated by reference in the Registration Statement. All
disclosures contained in the Registration Statement, the General Disclosure
Package or the Prospectus, or incorporated by reference therein, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the 1934 Act and
Item 10 of Regulation S-K of the 1933 Act, to the extent applicable.

(d) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement and the General
Disclosure Package, except as otherwise stated therein, (A) there has been no
material adverse change, or any development involving a prospective material
adverse change, in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its consolidated
direct or indirect subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”),
(B) there have been no transactions entered into by the Company or any of its

 

Annex I-4



--------------------------------------------------------------------------------

consolidated direct or indirect subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
direct or indirect subsidiaries considered as one enterprise, and (C) except for
cash and stock dividends on the Common Stock as described in each of the
Registration Statement, the General Disclosure Package and the Prospectus in
amounts per share that are consistent with past practice, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.

(e) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its organization and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in
each of the General Disclosure Package and the Prospectus and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect. The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended (the “BHCA”).

(f) Authorization and Description of Shares. The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth herein, will be validly issued and fully
paid and non-assessable; the Common Stock conforms to all statements relating
thereto contained in each of the General Disclosure Package and the Prospectus
in all material respects and such description conforms to the rights set forth
in the Certificate of Incorporation of the Company; no holder of the Shares will
be subject to personal liability by reason of being such a holder; and the
issuance of the Shares is not subject to the preemptive or other similar rights
of any securityholder of the Company.

(g) Listing. The Company’s Common Stock has been registered pursuant to
Section 12(b) of the 1934 Act and is listed on the New York Stock Exchange (the
“NYSE”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration or listing of the Common Stock from the
NYSE, nor has the Company received any notification that the Commission or the
NYSE is contemplating terminating such registration or listing. The outstanding
shares of the Common Stock have been approved for listing and at the Closing
Time, the Shares being sold hereunder shall have been approved for listing,
subject only to official notice of issuance, on the NYSE.

(h) Regulation M Compliance. The Company has not, and to its actual knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities and as disclosed in the SEC Reports.

(i) Disclosure. Except with respect to the material terms and conditions of the
Offering, the Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Investors or their agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Investors
will rely on the foregoing representation in effecting transactions in
securities of the Company.

5. Representations, Warranties and Covenants of each Investor.

5.1 Each Investor represents and warrants that it has received and read the
Company’s General Disclosure Package.

 

Annex I-5



--------------------------------------------------------------------------------

5.2 Each Investor, if outside the United States, will comply with all applicable
laws and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense.

5.3 Each Investor further represents and warrants to, and covenants with, the
Company that (i) such Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of such Investor, enforceable in accordance with its terms,
except as affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing and except as rights to indemnification or contribution thereunder may
be limited by federal or state laws.

5.4 Each Investor understands that nothing in the General Disclosure Package,
this Agreement or any other materials presented to such Investor in connection
with the purchase and sale of the Shares constitutes legal, tax or investment
advice. Such Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.

5.5 From and after obtaining the knowledge of the sale of the Shares
contemplated hereby, such Investor has not taken, and prior to the public
announcement of the transaction such Investor shall not take, any action that
has caused or will cause such Investor to have, directly or indirectly, sold or
agreed to sell any shares of Common Stock, effected any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derives any significant part of its value from the Common Stock, whether or not,
directly or indirectly, in order to hedge its position in the Shares.

6. Securities Laws Disclosure; Publicity. The Company shall, by 5:30 p.m. (New
York City time) on the date hereof issue a press release disclosing the material
terms of the transactions contemplated hereby, and file a Current Report on Form
8-K disclosing the material terms of the transactions contemplated hereby and
including the form of the Agreement as exhibits thereto. From and after the
filing of such Current Report on Form 8-K, the Company shall have publicly
disclosed all material, non-public information delivered to any of the Investors
by the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the Offering. The Company
shall not disclose the name of the Investor or its investment adviser in any
press release or other public statement about the Offering, except if such
disclosure is required by law, in which case the Company shall promptly provide
the other party with prior notice of such public statement or communication.

7. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and each Investor herein
shall survive the execution of this Agreement, the delivery to such Investor of
the Shares being purchased and the payment therefor for a period of one year.

8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by a
nationally recognized

 

Annex I-6



--------------------------------------------------------------------------------

overnight carrier, one business day after so mailed, (iii) if delivered by
International Federal Express, two business days after so mailed, (iv) if
delivered by facsimile, upon electronic confirmation of receipt and shall be
delivered as addressed as follows:

if to the Company, to:

Valley National Bancorp

1455 Valley Road

Wayne, New Jersey 07470

Fax No. (973) 305-8415

Attention: Alan D. Eskow, Senior Executive Vice President

                 and Chief Financial Officer

if to an Investor, at its address on Schedule I hereto, or at such other address
or addresses as may have been furnished to the Company in writing.

9. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and each Investor.

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience or reference only and shall not be deemed to be part of
this Agreement.

11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN SAID STATE.

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

14. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein.

 

Annex I-7



--------------------------------------------------------------------------------

INSTRUCTION SHEET FOR INVESTOR - PRICING

(to be read in conjunction with the entire Purchase Agreement)

 

1. Completing Purchase Agreement

Print all the information regarding the Investor requested on:

(i) Schedule I to the Purchase Agreement to facilitate the Closing and the
electronic delivery of the Shares;

(ii) Schedule II; and

(iii) the signature page to the Purchase Agreement

The Purchase Agreement must be executed by an individual authorized to bind the
Investor.

 

2. Delivering Purchase Agreement

(i) FAX COPIES of (1) Schedule I, see (1)(i) above, (2) Schedule II, see
(1)(ii) above AND (2) the signature page, see (1)(iii) above.

By 1:00 p.m. New York Time on December 7, 2009, return via facsimile signed
copies of the Purchase Agreement to each of the following persons:

Valley National Bancorp

1455 Valley Road

Wayne, New Jersey 07470

Attention: Alan D. Eskow

Phone No.: (973) 305-4003

Facsimile No.: (973) 305-8415

Day Pitney LLP

200 Campus Drive

Florham Park, New Jersey 07932

Attention: Michael T. Rave

Phone No.: (973) 966-8123

Facsimile No.: (973) 966-1015

(ii) MAIL ORIGINAL

Please deliver the originally signed documents to Valley National Bancorp at the
address above via overnight delivery.

 

3. A copy of the Purchase Agreement signed by the Company will be delivered to
the Investor at a later date.



--------------------------------------------------------------------------------

INSTRUCTION SHEET FOR INVESTOR - CLOSING

(to be read in conjunction with the entire Purchase Agreement)

 

1. Delivery of Funds

By NO LATER THAN 9:00 a.m. New York Time on December 10, 2009 wire the purchase
price for the Shares to the account of the Company, using the wire instructions
below.

 

2. Wire Instructions

Valley National Bancorp

Account 40093441

ABA 021201383

Please CLEARLY INDICATE ON THE WIRE:

 

  (i) the name of the originator (i.e., the Investor); and

 

  (ii) the beneficiary, Valley National Bancorp.

Please also coordinate with your financial institution to ensure that
transaction fees are not inadvertently deducted from the wired funds prior to
their receipt by Valley National Bank.

 

3. Contact the Company

Valley National Bancorp

1455 Valley Road

Wayne, New Jersey 07470

Attention: Alan D. Eskow

Phone No.: (973) 305-4003

Facsimile No.: (973) 305-8415

As soon as the funds have been wired in order to confirm your wire reference
number and the time of the wire transfer. The shares will be transferred only
following the receipt of funds.

 

4. Settlement of Shares

Shares will be settled through Deposit/Withdrawal at Custodian (“DWAC”)
procedures at The Depositary Trust Company (“DTC”). Therefore, you must have
your broker initial instructions to move the number of shares set forth your
name on Schedule I to the Purchase Agreement.